Citation Nr: 0214821	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  01-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include personality disorder with anxiety 
traits.  

3.  Entitlement to a rating in excess of 10 percent for 
service-connected Crohn's disease, from the initial grant of 
service connection.  

4.  Entitlement to a rating in excess of 10 percent for 
service-connected mitral valve prolapse, from the initial 
grant of service connection.  

5.  Entitlement to a compensable for service-connected 
tension headaches, from the initial grant of service 
connection.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1986 to April 1987 
and from April 1990 to December 1999.  The veteran also had 
more than three months of unspecified active service prior to 
August 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the RO 
which, in part, granted service connection for Crohn's 
disease; rated 10 percent disabling, and mitral valve 
prolapse and tension headaches; each rated noncompensably 
disabling, effective from December 17, 1999, the day 
following the veteran's discharge from service.  Service 
connection was, in part, denied for sleep apnea and a 
psychiatric disorder, characterized as a personality disorder 
with anxiety traits.  By rating action in April 2002, the RO 
assigned a 10 percent evaluation for mitral valve prolapse, 
effective from December 17, 1999.  

With respect to the issue of service connection for a 
psychiatric disorder, to include a personality disorder with 
anxiety traits, the Board is undertaking additional 
development on pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903.  After giving notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran is not shown to currently have sleep apnea 
which has been attributed to disease or injury in service.  

3.  Since service connection was granted, the veteran's 
Crohn's disease is manifested by complaints of occasional 
cramping, diarrhea, nausea, and loose stools, without loss of 
weight, anemia, malnutrition, or evidence of any debility in 
health; his symptoms are well controlled by medication and 
there is no evidence of more than moderate symptoms with 
infrequent exacerbations.  

4.  Since service connection was granted, the veteran's 
mitral valve prolapse is manifested principally by complaints 
of an occasional racing heart; medical evidence shows a 
workload of greater than 7 METS, but not greater than 10 METS 
with excellent exercise capacity causing only mild symptoms 
and no need for medications.  

5.  Since service connection was granted, the veteran's 
tension headaches are manifested by a history of occasional 
frontal headaches and some nausea; characteristic prostrating 
attacks averaging one in 2 months over the last several 
months is not demonstrated.  


CONCLUSIONS OF LAW

1.  Service connection for sleep apnea is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 
(2001).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for Crohn's disease have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
1991 and Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114, 
Part 4, including Diagnostic Code 7323 (2001).  

3.  The criteria for a rating in excess of 10 percent for 
mitral valve prolapse have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, 
Part 4, including Diagnostic Code 7000 (2001).  

4.  The criteria for a compensable rating for tension 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Part 4, including 
Diagnostic Code 8100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claims on appeal has been accomplished.  See 
Quartuccio v. Principi, 16 Vet App 183 (2002).  Upon careful 
review of the claims folder, the Board finds that all 
required notice and development action specified in this new 
statute and implementing regulations have been complied with.  
The veteran was informed of what evidence he was expected to 
provide VA and of the type of evidence needed to establish 
entitlement.  By letter dated April 2001, he was informed of 
whose responsibility it was to obtain needed records and of 
what evidence was still needed.  The veteran was also 
afforded three VA examinations.  All pertinent records from 
VA and all private medical records from sources identified by 
the veteran have been obtained and associated with the claims 
file.  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to the claims 
now at issue on appeal.  

Factual Background

The service medical records are silent for any complaints, 
findings, or diagnosis of a sleep disorder, including sleep 
apnea.  The veteran specifically denied any frequent trouble 
sleeping on his Report of Medical History for separation from 
service in December 1999, and no pertinent abnormalities or 
diagnosis of sleep apnea was noted on examination at that 
time.  

By rating action in August 2000, service connection was 
established for Crohn's disease, mitral valve prolapse, and 
tension type headaches.  The disabilities were assigned 
evaluations of 10 percent, 10 percent, and noncompensable, 
respectively, effective from December 17, 1999, the day 
following the veteran's discharge from service.  38 C.F.R. 
§ 3.400 (b)(2)(i) (2001).  

A private discharge summary note from the Lahey Clinic dated 
in November 1999 shows that the veteran was evaluated for 
complaints of chest pain and shortness of breath.  The report 
noted that pulmonary function studies in October 1999 were 
essentially normal.  On examination the veteran's vital signs 
were stable and his blood pressure was 124/82.  His chest was 
clear to percussion and auscultation, and his heart rate and 
rhythm were regular.  Cardiac examination revealed no 
murmurs.  The veteran was counseled on his shortness of 
breath, food intake, hiatal hernia, and potential cardiac 
pathology, and was scheduled for an echocardiogram.  No 
diagnosis was offered at that time.  

A copy of an echocardiogram stress test from the Lahey Clinic 
in December 1999 shows that the veteran achieved a peak heart 
rate of 200 at 15 minutes, which was greater than 100% of 
target.  His blood pressure rose appropriately with exercise 
and the veteran denied any chest pains.  The test was 
terminated because of fatigue.  Resting EKG was normal and 
there were no significant ST segment shifts or arrhythmias 
noted.  Resting 2D echo images showed normal left ventricular 
internal dimensions, wall thickness, and systolic function 
with an estimated ejection fraction of 65%.  No regional wall 
motion abnormalities were noted at rest.  A symmetrical 
increase in contractility was noted in all segments.  Mitral 
valve prolapse was incidentally noted, and color flow Doppler 
showed no significant mitral valve insufficiency.  

On cardiovascular evaluation at the Lahey Clinic in December 
1999, the veteran reported anterior chest tightness at rest 
and an occasional fluttering sensation in his chest.  He also 
reported dyspnea, both at rest and with exertion, but said 
that it occurred primarily when he was at his desk or while 
eating.  The veteran denied any orthopnea or syncope.  The 
examiner noted that an exercise echocardiogram a week earlier 
was normal at rest and during exercise.  The veteran had 
normal left ventricle function at rest and with exercise.  
The veteran appeared healthy and was slim with no pallor, 
cyanosis, or jaundice.  Carotids were 2+ bilaterally without 
bruits.  Heart impulses were normal, and there were no 
gallops or murmurs.  A systolic click at that apex was noted.  
The impression included mitral valve prolapse without mitral 
regurgitation; dyspnea, non-cardiac related, and chest 
fluttering of unknown etiology.  The examiner indicated that 
further cardiac studies were not required at that time.  The 
therapeutic plan indicated that the veteran's mitral valve 
prolapse without regurgitation did not expose him to an 
increased risk of endocarditis nor did he require 
endocarditis prophylaxis.  

On VA examination in January 2000, the veteran reported that 
he had occasional headaches for which he took medication.  
The veteran had a history of Crohn's disease, diagnosed in 
January 1999.  The veteran reported that he lost 30 pounds 
over the past two to three years, and was now on medication.  
The veteran denied any nausea or vomiting.  He had bowel 
movements three times a day and occasional pain in the right 
lower quadrant of his abdomen with bloating.  He reported 
slight bleeding three times a week in his stool.  The veteran 
reported that his headaches began in 1997, that he had them 
three times a week, and that they lasted for about six hours.  
There was no prostration with the headaches and he was able 
to work when they occurred.  There was no scotomata or any 
neurological findings.  The examiner indicated that the 
headaches were not migraine in nature.  

On examination, the examiner indicated that many blood 
pressures readings were taken because of the possibility of a 
history of hypertension.  The blood pressure readings were as 
follows:  110/80, 110/80, 108/80, 112/78, and 112/80.  The 
examiner commented that the readings were all normal.  The 
veteran weighed 172 pounds and was 6 foot tall.  His body 
build and state of nutrition were excellent.  His chest was 
clear to palpation, percussion, and auscultation.  The 
veteran had a normal sinus rhythm, his heart was not 
enlarged, and there were no murmurs or clicks.  Peripheral 
pulses were excellent.  His liver and spleen were not 
palpable, and there was no tenderness or spasm.  A stool was 
faintly positive for occult blood.  A chest x-ray study was 
normal.  The diagnoses included Crohn's disease, symptomatic, 
tension headaches, not migraine in type, and mitral valve 
prolapse.  In an addendum, the examiner noted that an 
exercise tolerance test in December 1999 was normal, and that 
an echocardiogram showed mitral valve prolapse with no 
detectable mitral regurgitation.  An estimation of METS load 
was 10.  

On a general VA examination in May 2000, the veteran denied 
any night sweats.  His weight was stable and there was no 
daytime hypersomnolence.  There was no hemoptysis, and the 
veteran never used oxygen or CPAP.  The veteran reported that 
he was told that he snored frequently at night and that he, 
at times, stopped breathing.  There was no loud gasp after 
these episodes.  The veteran had his tonsils and he was not 
overweight.  The diagnoses included sleep apnea, not present.  

On VA pulmonary tuberculosis and microbacterial disease 
examination in May 2000, the veteran reported nocturnal 
awakening for the past several years.  The veteran felt 
fluttering or an uncomfortable feeling in his chest, 
sometimes associated with a sense of smothering.  When he sat 
up in bed, his symptoms resolve almost immediately without 
wheezing or coughing.  The veteran reported the symptoms had 
been occurring more frequently in the past few months, up to 
four times a month.  The veteran reported that he snored but 
not loudly, and said that he was told that he stopped 
breathing while sleeping.  The veteran denied daytime 
hypersomnolence or impotence.  He did have an occasional 
morning headache.  There was no history of asthma and the 
veteran reported that he was able to shovel snow without any 
breathing difficulty.  On examination, the veteran was well 
developed and well nourished.  He appeared somewhat anxious 
and occasionally took a deep breath.  His blood pressure was 
125/85 and his chest was clear, without murmurs, gallops, or 
rubs.  The examiner opined that the veteran had anxiety 
attacks, but noted that nocturnal oximetry was normal, which 
mitigated against a diagnosis of sleep apnea.  

VA treatment records from December 1999 to September 2001, 
associated with the claims file in April 2000 and June 2001, 
show that the veteran was seen on several occasions for 
various maladies, including symptoms of Crohn's disease, 
headaches, and cardiovascular problems.  An echocardiogram in 
March 2000 was consistent with mild mitral valve prolapse 
without regurgitation and with normal valvular function.  
When seen in May 2000, the veteran's blood pressure was 
130/96.  His heart was normal and there were no murmurs or 
clicks.  The examiner indicated that the veteran had only a 
single positive stool for occult blood in March 2000 with 
normal coagulation studies; normal chem-7 and a normal CBC.  
In August 2000, the veteran reported a history of blood 
tinged in his stools for several weeks.  He stated that the 
episodes came in cycles where he was well for several weeks 
and then noticed blood mixed in the stool for several weeks.  
The veteran denied any fevers, chills, abdominal pain or 
diarrhea and his appetite was good.  The veteran did not want 
any laboratory studies done and said that he was there just 
to report his complaints.  Later in August, the veteran 
reported that his symptoms had subsided and that he was not 
having any blood in his stools.  He was having two bowel 
movements per day and the stools were formed.  The veteran 
denied any other problems related to his Crohn's disease.  On 
examination his abdomen was totally soft.  Bowel sounds were 
normal and there were no palpable masses.  The assessment was 
probable Crohn's colitis.  

When seen at a VA gastroenterology clinic in January 2001, 
the examiner indicated that biopsies from a colonoscopy in 
January 1999 showed no active disease in the ileum with mild 
to moderate inflammation, cryptitis and crypt distortion in 
the ascending colon, and a rare cryptic abscess in the cecum.  
The rectum was grossly unremarkable.  The veteran was taking 
Asacol, 800 mg. twice a day, and seemed to be doing well.  
The veteran had one to three bowel movements a day and no 
bleeding.  Examination of the abdomen was totally soft with 
no palpable masses.  

The record shows that the veteran was involved in a motor 
vehicle accident in January 2001.  VA outpatient records in 
March 2001 show that the veteran's Crohn's disease was 
stable.  The examiner discussed with the veteran the 
possibility that his symptoms were related to anxiety.  In 
April 2001, the veteran reported increased headaches and 
other problems, including a fluttering sensation in his chest 
and sleep disturbance.  The veteran reported daily frontal 
headaches since the motor vehicle accident in January 2001.  

On VA examination in September 2001, the veteran reported 
that he last experienced melena in the springtime, and that 
he had some cramping and diarrhea off-and-on, usually lasting 
a day or less.  His stools were frequently loose and he 
experienced abdominal cramping frequently.  He was under the 
care of a physician and continued to take Asacol, three times 
a day.  The veteran denied any vomiting, but had some nausea 
at times.  He denied any weight loss, and his weight was 
stable at 170 pounds.  The veteran had no signs of anemia or 
any other gastrointestinal problems.  On examination, the 
veteran's abdomen was soft and there were no masses.  His 
liver and spleen were not palpable.  There was some diffuse 
tenderness in the lower portion of the abdomen, without 
localization.  Bowel sounds were heard and appeared normal.  

On VA examination for mitral valve prolapse (MVP) in 
September 2001, the examiner noted the veteran's medical 
history, including the cardiovascular tests and the diagnosis 
of MVP in December 1999.  The veteran was currently employed 
part-time in the National Guard and part-time as a security 
guard, working a total of 30 to 40 hours per week.  The 
examiner characterized the veteran's workload as light to 
moderate.  The veteran did some jogging, from one-half to a 
mile, and was capable of climbing four flights of stairs 
without significant fatigue.  His exercise was without chest 
pains or any other symptoms referable to his cardiovascular 
system.  Examination of the cardiovascular system showed the 
lung fields were clear and resonant.  There were no rales, 
and his heart rate and rhythm were normal.  There were no 
abnormal heart sounds or murmurs.  The examiner indicated 
that he could not hear any clicks while auscultating the 
veteran's heart.  His blood pressure was 120/85, and the 
peripheral circulation was intact.  

The examiner noted that the December 1999 echo-stress test 
showed excellent tolerance for a maximal exercise stress test 
and normal electrocardiographic and echocardiographic 
results.  The tests did detect a mitral valve prolapse.  The 
veteran showed good exercise capacity.  The examiner opined 
that the veteran's condition appeared to be relatively 
benign, and that there was no medical indication for a new 
exercise tolerance test.  

On VA examination for tension headaches in September 2001, 
the veteran reported that his headaches dated back several 
years and had been associated with some nausea at times.  The 
veteran reported that he struck his head and may have 
blacked-out for a short time when he was in an automobile 
accident in January 2001.  Following the accident, the 
veteran had additional complaints of frontal headaches on a 
daily basis with neck pain and vertigo.  At the present time, 
his vertigo had subsided, his neck pain had improved, and his 
headaches had lessened.  The veteran reported that his 
headaches were now more frequent than before the accident, 
but said that it was impossible for him to differentiate 
between the intensity of his headaches prior to the accident 
and now.  Examination of the veteran's head was unremarkable.  
His pupils were equal and reactive to light and his neck was 
supple without spasm.  He had no facial ticks or nystagmus, 
and his reflexes were symmetrical in all extremities.  There 
was no sensory disturbance.  

The examiner's diagnoses and comments were as follows: 
Crohn's disease, chronic with active symptoms.  The condition 
was in partial remission and the veteran experienced some 
transient symptoms from time to time, but no gross symptoms 
of bloody diarrhea in the past several months.  Mitral valve 
prolapse with good cardiac function.  The condition was 
benign permitting excellent physical capacity.  There was no 
change in the veteran's condition since it was first 
diagnosed in December 1999 and no indication for additional 
testing at the present time.  The veteran's METS load was 
greater than 7 METS but not greater than 10 METS.  Jogging, 
playing basketball, digging ditches and sawing hardwood would 
cause symptoms.  The examiner offered no comment on the 
veteran's headaches.  

Service Connection

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service during a period of war.  38 U.S.C.A. §§ 1110, 
1130 (West 1991).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2001) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Sleep Apnea

In reviewing the evidentiary record, the Board finds no basis 
to conclude that the veteran has sleep apnea at present which 
is related to military service.  As indicated above, there 
were no abnormalities or diagnosis of sleep apnea during 
service.  Moreover, the veteran has not provided any medical 
evidence that he has sleep apnea at present.  "Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran, 
as a layman, is not competent to provide an opinion regarding 
medical causation or etiology of a medical condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Furthermore, the evidence of record includes an opinion from 
a VA physician to the effect that the veteran did not have 
sleep apnea.  In the absence of any medical evidence showing 
that the veteran has sleep apnea at present which is related 
to military service, the Board finds no basis to grant 
service connection.  Accordingly the appeal is denied.  


Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the 
Court held that "[w]here entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  In a later decision, Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability, and that separate 
[staged] ratings may be assigned for separate periods of time 
based on the facts found.  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.14 provides that the evaluation 
of the same disability under various diagnoses is to be 
avoided.  


Crohn's Disease

The veteran's service-connected Crohn's disease is an 
unlisted disability in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2001).  Therefore, it 
is permissible to rate it under a closely related disease or 
injury.  Hence, the veteran's Crohn's disease shall be 
evaluated under Diagnostic Code (DC) 7323 for ulcerative 
colitis which provides as follows:  

Colitis, ulcerative:
  Pronounced; resulting in marked 
malnutrition, 
     anemia, general debility, or with 
serious 
     complication as liver 
abscess...........................  100
  Severe; with numerous attacks a year 
and 
     malnutrition, the health only fair 
during 
     
remissions...........................................
.........  60
  Moderately severe; with frequent 
     
exacerbations..............................................  
30
  Moderate; with infrequent 
exacerbations...............  10

38 C.F.R. § 4.114 (2001).  

The record does not support the veteran's claim for a rating 
in excess of 10 percent as there is no showing on current 
examination of symptomatology indicating moderately severe 
attacks with frequent exacerbations or any change in his 
overall general health.  Treatment records show that the 
veteran's symptoms are principally cramping, diarrhea, and 
nausea off-and-on, which are well controlled with medication.  
The recent VA examination showed that he was currently doing 
well.  The evidence does not show that the veteran's symptoms 
approach the level of moderately severe symptoms with 
frequent exacerbations.  Overall, the veteran's health is 
good and there is no evidence of any weight loss, anemia, or 
malnutrition.  While the veteran reported a weight loss of 
approximately 30 pounds over a two year period when examined 
by VA in January 2000, the examiner noted that his body build 
and state of nutrition were excellent at that time.  The 
record shows that the veteran's weight has been stable since 
he was discharged from service and has remained so.  

Upon consideration of the veteran's symptomatology, it is the 
conclusion of the Board that the veteran's Crohn's disease 
more nearly approximates the criteria for a 10 percent 
rating.  There is no evidence of severe attacks, malnutrition 
or any impairment in health so as to warrant the assignment 
of a rating in excess of 10 percent under the above criteria.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted.  

Mitral Valve Prolapse

The veteran's MVP is rated under DC)7000 for valvular heart 
disease which provides as follows:  

7000  Valvular heart disease (including rheumatic heart 
disease):
   During active infection with valvular heart damage and for 
     three months following cessation of therapy for the 
active
     
infection............................................................
...............................  100
   Thereafter, with valvular heart disease (documented by
     findings on physical examination and either 
echocardiogram,
     Doppler echocardiogram, or cardiac catheterization)
     resulting in:
   Chronic congestive heart failure, or; workload of 3 METs 
or 
     less results in dyspnea, fatigue, angina, dizziness, or
     syncope, or; left ventricular dysfunction with an 
ejection
     fraction of less than 30 
percent...........................................................  100
   More than one episode of acute congestive heart failure in 
     the past year, or; workload of greater than 3 METs but 
not
     greater than 5 METs results in dyspnea, fatigue, angina,
     dizziness, or syncope, or; left ventricular dysfunction
     with an ejection fraction of 30 to 50 
percent........................................   60
   Workload of greater than 5 METs but not greater than 7 
METs 
     results in dyspnea, fatigue, angina, dizziness, or 
syncope,
     or; evidence of cardiac hypertrophy or dilatation on
     electro-cardiogram, echocardiogram, or X-
ray.....................................   30
   Workload of greater than 7 METs but not greater than 10 
METs
     results in dyspnea, fatigue, angina, dizziness, or 
syncope,
     or; continuous medication 
required.....................................................   10

38 C.F.R. § 4.104 (2001).  

In this case, the Board finds that a 10 percent evaluation 
and no more, is the appropriate rating for the veteran's MVP 
for the entire period from the initial grant of service 
connection to the present.  The veteran has been evaluated 
for complaints of occasional fluttering sensation in his 
chest on several occasions since his discharge from service.  
The diagnostic and clinical findings on an all evaluations 
were essentially normal with the exception of mild MVP.  On 
recent VA examination in September 2001, the examiner 
indicated that the veteran had good cardiac function and 
excellent physically capacity.  He opined that the veteran's 
MVP was rather benign and that his METS load was greater than 
7 METS but not greater than 10 METS.  

In light of the clinical and diagnostic findings, the mild 
cardiovascular symptoms attributable to the veteran's MVP, 
and the medical opinion estimating the veteran's METS load, 
the Board finds that the assignment of a rating in excess of 
10 percent under DC 7000 is not warranted.  

Tension Headaches

The veteran's service-connected tension type headache 
disorder is rated under DC 8100 for migraine headaches.  That 
provision of the rating code provides as follows:  


8100  Migraine:  
  With very frequent completely prostrating and prolonged 
   attacks productive of severe economic 
inadaptability...............................  50
  With characteristic prostrating attacks occurring on an 
average 
   once a month over last several months................................................  30
  With characteristic prostrating attacks averaging one in 2 
   months over last several months........................................................  10
  With less frequent 
attacks.........................................................................    0 

The evidentiary record shows that the veteran reported that 
he had headaches a couple of times a week.  However, he 
reported that the headaches were not prostrating and that 
they did they interfere with his ability to work.  The 
veteran denied any vomiting or scotomata associated with his 
headaches, and no pertinent neurological abnormalities were 
found on VA examinations in January 2000 and September 2001.  
While the veteran reported that he experienced an increase in 
the frequency of his headaches after an automobile accident 
in January 2001, his symptoms had since subsided.  The 
veteran does not assert that there has been any increase in 
the severity of the headaches, i.e., prostrating attacks, 
only an increase in the frequency.  

In summary, the evidence does not show characteristic 
prostrating attacks averaging one in 2 moths over the last 
several months or symptoms which impact negatively on 
economic adaptability.  The Board has reviewed the entire 
evidence of record and finds that the 10 percent rating 
assigned for tension type headaches reflects the most 
disabling this disorder has been since the beginning of the 
appeal period.  Accordingly, the Board concludes that staged 
ratings for tension type headaches are not warranted.  
Fenderson, supra.  



ORDER

Service connection for sleep apnea is denied.  

A rating in excess of 10 percent for service-connected 
Crohn's disease, from the initial grant of service connection 
is denied.  

A rating in excess of 10 percent for service-connected mitral 
valve prolapse, from the initial grant of service connection 
is denied.  

A compensable rating for service-connected tension headaches, 
from the initial grant of service connection is denied.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

